Citation Nr: 1621790	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  13-15 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to accrued benefits in excess of $34,943.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from July 1955 to July 1959.  He died in November 2003.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was initially characterized as entitlement to accrued benefits in excess of $32,625.00.  However, a thorough review of the record shows that appropriate calculation was for an amount of $34,943.00.  Thus the issue has been recharacterized as reflected on the title page.  

In November 2015 the appellant withdrew her request for a Board hearing.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

In a January 2008 rating decision the RO granted the appellant's claim of entitlement to aid and attendance.  However, in a Report of General Information dated in February 2015, it was noted that she filed a claim for benefits due to her medical conditions as a result of her husband's exposure to contaminated water at Camp Lejeune.  The status of this claim is not clear and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. At the time of Veteran's death in November 2003 he was in receipt of a 70 percent rating for posttraumatic stress disorder, effective July 6, 2001 and had a pending claim for a total disability rating based on individual unemployability.  

2. In a July 2004 rating decision the RO granted entitlement to TDIU effective July 6, 2001

3. The veteran was not entitled to more than $34,943.00 at the time of his death.


CONCLUSION OF LAW

Accrued benefits in excess of $34,943.00 are not warranted.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. §§ 3.57(a), 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The U. S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  On the claim decided herein, the amount of accrued benefits paid is not contested and the facts are not in dispute.  As the facts are not disputed, the law is dispositive, and the provisions of the VCAA do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  There is no further assistance that would be reasonably likely to assist the appellant in substantiating the claim. 38 U.S.C.A. § 5103A(a)(2).

Analysis

Section 5121 of title 38, United States Code, provides for payment of certain accrued benefits upon death of a beneficiary.  Periodic monetary benefits under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of a veteran, be paid to the living person first listed below: (A) the Veteran's spouse; (B) the Veteran's children (in equal shares); (C) the Veteran's dependent parents (in equal shares).  38 U.S.C.A. 
 § 5121(a), 5121(a)(2); 38 C.F.R. § 3.1000(a) . In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  Id.  

For a survivor to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death or have been entitled to benefits, accrued and unpaid, under an existing rating or decision.  Jones v. West, 136 F.3d. 1296, 1299 (Fed. Cir. 1998).  Applications for accrued benefits must be filed within one year after the date of death.  See 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

A summary of the salient facts is as follows.  The Veteran died on November [redacted], 2003.  The death certificate shows that the cause of death was cardiac arrest, the other significant condition contributing to death but not resulting in the underlying cause was multiple myeloma.  In December 2003, the appellant filed VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child, indicating that she was applying for DIC benefits.  In a March 2007 rating decision the RO granted service connection for the Veteran's cause of death.  

In December 2003, the appellant filed Form 21-601, Application for Reimbursement from Accrued Amounts Due a Deceased Beneficiary.  She indicated that the total expenses were $33,305.90.  The itemized expenses were as follows $218.92 and $24.96 for a physician's treatment; $532.85 and $24, 151.16 for the hospital stay; $735.51 for medical supplies; $4,310.00 for burial expenses and $3,333.00 for burial plot and mausoleum.  All expenses were unpaid with the exception of the burial expenses, which the appellant paid.  

In November 2003, prior to his death, the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU).  In a rating decision in July 2004 the RO granted entitlement to TDIU effective July 6, 2001, which is the effective date the Veteran was granted service connection for posttraumatic stress disorder (PTSD).  During his life time the Veteran was only rated 70 percent for his PTSD and did not have any other service-connected disability.  On July 30, 2004 VA sent the appellant a letter that the Veteran's TDIU claim was granted effective July 6, 2001.  On this date the appellant also was notified that she would be paid $32, 625.00 for VA benefits due and unpaid to the Veteran at the time of his death, which covers both the period from August 1, 2001 to November 1, 2003 and the difference between the 100 percent total rating that the Veteran was entitled to receive and the 70 percent rating that he was paid during his life time.  A Compensation and Pension Award dated in July 2004 shows that the appellant was paid $32, 625.00  

A VA Memo on July 27, 2004 shows that a check for $1,095.00 was returned by the appellant on December 18, 2003 and the appellant was entitled to a one-time payment of $2,318.00 and that a check should be reissued to the appellant.  A Fiscal Authorization Compensation and Pension Payee stub dated on July 30, 2004 shows that the appellant was paid $2,318.00.  In a letter on July 30, 2004, VA advised the appellant that she was paid $2,318.00 for November 2003 because it was the rate that would have been used to pay the deceased Veteran.  As the Veteran was entitled to TDIU in November 2003, and $2,318.00 was the rate for a 100 percent rating for a Veteran with spouse, the appellant was appropriately paid an additional $2,318.00.  VA Veterans Compensation Benefits Rate Tables, http://www.benefits.va.gov/COMPENSATION/resources_comp01.asp (last visited May 19, 2016).  The website also includes links for "Historical Rate Tables," including from 2000 through 2002, the time period in question in this case.  The appellant was the Veteran's only dependent as indicated on the Veteran's final VA Form 21-686c, Declaration of Status of Dependents, received in September 2002.

The appellant has raised the following contentions.  First, in January 2007 she contended that she was entitled to the Veteran's benefits during the first month of his death and she mailed back VA's check for $1,095.00.  While the appellant was paid accrued benefits for the month the Veteran died as explained above, in a letter in December 2008, VA informed the appellant that she would receive a check for $1,095.00 as VA learned that she as a surviving spouses did not receive the full amount of the Veteran's payment for the month of his death.  A payment history screen dated in September 2010 shows that the appellant was paid a retroactive amount of $1,095.00 on December 28, 2008, however as she was already paid $2,318.00 in accrued benefits for the month of November 2003 in July 2004 she was not entitled to $1,095.00 in accrued benefits for November 2003 ($2,318.00 was the rate for a 100 percent rating for Veteran with spouse in November 2003 and $1,095.00 was the rate for a 70 percent rating for Veteran with spouse).  However, the Board will not disturb the decision to grant the additional $1,095.00.

Second, in April 2013, the appellant contended that the Veteran was stationed in Camp Lejeune and she should be granted a 100 percent rating going back to when the Veteran first applied for service-connected disability benefits.  She stated that the Veteran suffered from disabilities other than PTSD, to include multiple myeloma, from the contaminated water in Camp Lejeune.  As for an earlier effective date for a 100 percent rating, in a rating decision in August 2002, the RO granted service connection for PTSD and assigned a 30 percent rating effective July 6, 2001, the date VA received the Veteran's claim to reopen the service connection claim for PTSD.  In a Supplemental Statement of the Case and Decision Review Officer Decision, which are both dated on November 4, 2003, the Veteran was granted an increased rating of 70 percent for PTSD effective July 6, 2001.  

As discussed above, in a July 2004 rating decision, the Veteran was granted entitlement to TDIU effective July 6, 2001.  In a rating decision in September 2003 the RO denied service connection for multiple myeloma with paraplegia.  During his lifetime the Veteran did not file a notice of disagreement with the above determinations or the assigned effective dates.  

There is likewise no evidence that the appellant appealed the July 6, 2001 effective date.  See Taylor v. Nicholson, 21 Vet. App. 126 (2007) (holding that where an accrued benefits claim is filed by a surviving spouse within the remaining period for a notice of disagreement following adjudication during the veteran's life, there was a pending claim for accrued benefits purposes).  Her disagreement with the effective date came after the one-year appeal period had expired.  She does not allege the contrary.  There is no free-standing claim for an earlier effective date, and, ordinarily, once an effective date has become final, a claimant's only recourse is to have the final decision revised on the grounds of clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The appellant has not claimed CUE in the rating decisions discussed above.  

Lastly, the appellant contends that she was paid a 70 percent rating in accrued benefits instead of the 100 percent rating that she was entitled to accrued benefits based on the Veteran's TDIU award.  See November 2009 claim.  However, a July 27, 2004 C&P Master Record Award Data shows that the recouped amount for the TDIU award was $32, 625.00 based on the following calculations: 4 x $1,175.00 = $4,700.00 from August 1, 2001 to December 1, 2001; 12 x $1,206.00  = $14,472.00 from December 1, 2001 to December 1, 2002; and 11 x 1,223.00 = $13,453.00 from December 1, 2002 to November 1, 2003.  These calculations were based on the rate the Veteran was entitled to for his TDIU rating effective July 6, 2001 until November 1, 2003 minus the 70 percent rate he was paid for PTSD effective July 6, 2001 until November 1, 2003.  A July 29, 2004 Accrued Award shows that from August 1, 2001 to December 1, 2001 the Veteran was previously paid $,1053.00 but was due $2,228.00.00; from December 1, 2001 to December 2002 he was paid $1,081.00 but was due $2,287.00, and from December 1, 2002 to November 1, 2003 he was paid $1,095.00 but was due $2,318.00.  Indeed, the VA Veterans Compensation Benefits Rate Tables, shows that for a Veteran with spouse only effective December 1, 2000 a 70 percent rating is $1,053.00 and 100 percent rating is $2,228.00, effective December 1, 2001 a 70 percent rating is $1,081.00 and a 100 percent rating is $2,287.00; and effective December 1, 2002, a 70 percent rating is $1,095.00 and a 100 percent rating is $2,318.00.  See VA Veterans Compensation Benefits Rate Tables, http://www.benefits.va.gov/COMPENSATION/resources_comp01.asp (last visited May 19, 2016), Historical Rate Tables.  Thus $32,625.00 was the appropriate calculation for the accrued benefits until November 1, 2003.  As the RO subsequently determined that the appellant was entitled to the Veteran's benefits for the month of his death in November 2003 she was appropriately paid an additional $2,318.00 on July 30, 2004 .  

Thus, the award of $34,943.00 ($32,625.00 plus $2,318.00) is the correct amount the appellant was owed and paid in accrued benefits.  To the extent that the appellant is contending that she is entitled to accrued benefits in excess off $34,943.00 she as the Veteran's spouse was the first person in line to receive his unpaid benefits, which in the instant case amount to $34,943.00.  As discussed above, the appellant already has been paid the $34,943.00 in accrued benefits.  Notably, this amount is more than the $33,305.90 she indicated in December 2003 on her Form 21-601, Application for Reimbursement from Accrued Amounts Due a Deceased Beneficiary.  Thus the appellant is not entitled to any additional accrued benefits beyond what she has been paid.  As the law is dispositive, the claim must be denied because of the lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30  (1994).  


ORDER

Entitlement to accrued benefits in excess of $34,943.00 is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


